DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9-11, and 13 are pending in this Office Action.
Claims 1 and 9 are amended.
Claims 1-4, 9-11, and 13 are pending in Instant Application. This rejection is FINAL.

Response to Arguments
Applicant’s arguments filed in the amendment filed 11/05/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Publication 2017/0257767) [Applicant’s IDS], in view of Lissianoi et al. (U.S. Publication No. 2014/0056203), and further in view of Liberg et al. (U.S. Publication No. 2016/0073395).
As per claim 1, Zhao discloses a method of processing a packet, comprising: 
receiving, by an Access Point (AP), an Internet-of-Things data packet sent by an Internet-of-Things sensor (Zhao: paragraph 0069; the network platform equipment receives a joining network request message for the sensor from an Internet of things gateway), wherein a sensor identifier of the Internet-of-Things sensor is carried in the Internet-of-Things data packet (Zhao: paragraph 0042; wherein the joining network request message contains ID information of the sensor); and 
sending, by the AP, the Internet-of-Things data packet to an Access Controller (AC) such that the AC processes the Internet-of-Things data packet based on the sensor Zhao: paragraph 0045; joining network processing is executed on the sensor according to the determined joining network state…paragraph 0046; the joining network state of the sensor is determined according to the ID information of the sensor, and joining network processing is executed according to the joining network state).
However Zhao does not explicitly mention performing, by the AP, Control And Provisioning of Wireless Access Points Protocol Specification CAPWAP tunnel encapsulation for the Internet-of-Things data packet to carry and Internet-of-Things port number in the tunnel encapsulation; and sending the encapsulated data packet.
However Lissianoi teaches:
performing, by the AP, Control And Provisioning of Wireless Access Points Protocol Specification CAPWAP tunnel encapsulation for the Internet-of-Things data packet to carry and Internet-of-Things port number in the tunnel encapsulation (Lissianoi: paragraph 0017; The term "tunnel encapsulation record" as used herein denotes the set of data required for building a tunnel packet. In case of Ethernet and CAPWAP it includes source and destination MAC and IP addresses, the UDP port number and the ID of the network interface for transmitting the packet…paragraph 0027; tunnel encapsulation record includes a source Medium Access Control (MAC) and Internet Protocol (IP) address, a destination MAC and IP addresses, an User Datagram Protocol (UDP) port number, and an Identifier (ID) of network interface for transmitting the tunnel keep-alive message); and 

encapsulated data packet to an Access Controller (AC) (Lissianoi: fig. 2 and paragraph 0016; Forwarding Engines may be included in a network switching device. A mobility domain (e.g., mobility domain 10) may include hundreds of mobility switches...paragraph 0018; mobility domain 10 includes a Mobile Unit (MU) 12, an Access Point (AP) 14 and four Mobility Switches (MSs) 16, 18, 20 and 22. A first access tunnel 30 is provided between AP 14 and MS 16...paragraph 0021; A Forwarding Engine receives the packet and creates a new CAPWAP keep-alive packet based on the stored tunnel encapsulation information. The Forwarding Engine then forwards the keep-alive packet to all the tunnels it is serving). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lissianoi with the teachings as in Zhao. The motivation for doing so would have been for efficiently transmitting a large number of tunnel keep-alive messages greatly reduces the load on the mobility switch control processor and the mechanism associated with transmitting hundreds of keep-alive messages every second (Lissianoi: paragraph 0003).
However Zhao and Lissianoi do not explicitly teach determine that the received packet is an Internet-of-Things data packet based on the Internet-of-Things port number.
However Liberg teaches:
determine that the received packet is an Internet-of-Things data packet based on the Internet-of-Things port number (Liberg: paragraph 0068; The IoT device 108 can use Non-Access Stratum (NAS) signaling as a means to include the UDP source port (e.g., the UDP source port number) and the UDP destination port (e.g., the UDP destination port number) values that are to be interpreted as indicating that the first CN node 102 (e.g., GGSN 102) is to determine that the purpose of the IP packet 103 is to notify the IoT device 108 of Network Triggered Reporting).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Liberg with the teachings as in Zhao and Lissianoi. The motivation for doing so would have been in order to efficiently deliver a network triggered report notification to a wireless device (e.g., Internet of Things device) (Liberg: paragraph 0003).
As per claim 4, the modified Zhao discloses the method according to claim 1, further comprising: setting, by the AP, a destination port number of the Internet-of-Things data packet as a preset Internet-of-Things port number (Liberg: paragraph 0068; The IoT device 108 can use Non-Access Stratum (NAS) signaling as a means to include the UDP source port (e.g., the UDP source port number) and the UDP destination port (e.g., the UDP destination port number) values that are to be interpreted as indicating that the first CN node 102 (e.g., GGSN 102) is to determine that the purpose of the IP packet 103 is to notify the IoT device 108 of Network Triggered Reporting…paragraph 0077; 1) extracting UDP port information from the IP packet 103 (step 306a); (2) determining from the extracted UDP port information a UDP source port number and a UDP destination port number, wherein the UDP source port number indicates a network triggered report request and the UDP destination port number indicates a specific type of report (step 306b); and (3) comparing the UDP source port number and the UDP destination port numbers obtained during step 302 to the determined UDP source port number and UDP destination port number obtained during step 306b to determine that the IP packet 103 includes information to trigger the IoT device 108 to transmit a specific type of report to the external node 105 (step 306c)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Liberg with the teachings as in the modified Zhao. The motivation for doing so would have been in order to efficiently deliver a network triggered report notification to a wireless device (e.g., Internet of Things device) (Liberg: paragraph 0003).
Regarding claim 9, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. 
As per claim 13, the modified Zhao discloses a machine-readable storage medium storing machine executable instructions which are invoked and executed by a processor to execute the method of processing a packet according to claim 1 (Zhao: paragraph 0076 and fig. 11; the network platform equipment 110 includes a storage component 112…paragraph 0077; The storage component 112 is arranged to store a latest joining network state of a sensor and corresponding ID information of the sensor).

Allowable Subject Matter
Claim(s) 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach allocating a virtual sub-card identifier for the Internet-of-Things sensor; and sending 
Claim(s) 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach generating a second correspondence between the sensor identifier of the Internet-of-Things sensor and the virtual sub-card identifier corresponding to the Internet-of-Things sensor, determining a corresponding virtual sub-card identifier based on the second correspondence and the sensor identifier carried in the Internet-of-Things data packet; and sending the determined virtual sub-card identifier and the Internet-of-Things data packet to the AC such that the AC performs management for the Internet-of-Things sensor based on the virtual sub-card identifier and the topology of the AP and the virtual sub-card. 

REMARKS
	Applicant submitted arguments to overturn the rejection on 11/05/2021. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1:  Applicant argues that the cited prior art Liberg fails to disclose or suggest the features “performing, by the AP, Control And Provisioning of Wireless Access Points Protocol Specification CAPWAP tunnel encapsulation for the Internet-of-Things 
In response, the examiner respectfully submits: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449